Judgment affirmed.

Criminal law. Murder. Charge of court. Before Judge Atkinson. Ware superior court. April term, 1891.
Chavos was indicted for the murder of H. A. Culpepper. There was positive evidence as to his guilt introduced by the State ; evidence of witnesses who saw the killing, and who testified that the prisoner was the man who committed the exime. He introduced no evidence. His statement was: “ I am here arrested for the man that done the killing of Mr. Culpepper. I am not the man. God knows if I be convicted oxx that, I will be convicted on a wrong cause, because I wasn’t there. I don’t know anything about it at that time.” He was fouxid guilty, and his motion for xiew trial was overruled. The grounds of the motion were, that the verdict was contrary to law and evidence, and without evidence to support it. Also, that the court ex’red in charging: “ Where was the defendant at the time of the commission of the offence ? "Where was he preceding its commission ? Where was he subsequent to its commission? All these are circumstances which the jury may consider in determining the main facts of the case.” It is alleged that this part of the charge, coming as it did immediately after what the coux’t had said as to the weight to be given to the defendant’s statement, tended to mislead the jux-y and px-ejudice defendant’s case.
John G. McDonald, for plaintiff in ex-ror.
W. A. Little, attorney-general, by J. II. Lumpkin, and W. G. Brantley, solicitor-genei-al, contra.